GAS STORAGE SYSTEM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to communication filed on 1/8/2021:
Claims 5 and 7 have been amended; no new matter has been entered.
Previous rejections under 35 USC 112(b) have been withdrawn due to amendment.
Previous rejections under 35 USC 103(a) have been upheld.

Response to Arguments
Applicant's arguments filed 1/8/2021have been fully considered but they are not persuasive. 
The Applicant discloses: “This statement obfuscates what Applicant has claimed. Applicant has not claimed a gas in a liquid phase that evaporates into a gas. Rather, what Applicant claims in Claim 1 is the requirement that the: “capsules [...] contain a gas that is stored at a relatively high pressure compared to atmospheric pressure” Moreover, clearly one of ordinary skill would appreciate that once the liquid phase evaporates into a gas, it is no longer “stored at a relatively high pressure.”
Simburger teaches that “[o]ne such MEMS gas generator unit can have individual gas storage cells each containing a small fixed quantity of gas in a liquid phase that would evaporate into a gas.”1 Simburger also teaches that: “[t]he gas generators can utilize various types 
Therefore, the person of ordinary skill would not have understood Simburger at teaching “capsules [...] contain a gas that is stored at a relatively high pressure compared to atmospheric pressure. This conclusion further follows because of the choices of materials for the diaphragm as presented in Simburger.
The Examiner respectfully traverses. Although Simburger discloses a low pressure, it is a high pressure when compared to atmospheric pressure. Condensing a gas into a liquid will require pressure that is higher than atmospheric. Further, the Applicant does not claim how high the pressure is in relation to atmospheric which would make for a valid argument. Also, paragraph 0021 of Simburger states “the gas generators maintain pressure in the respective cells of the inflatable structure by continuously monitoring the pressure and releasing small incremental amounts of gas to maintain the desired pressure. This monitoring and releasing process continues until all of the stored gas in the MEMS gas generators has been released. Because the actual pressure required to maintain an inflatable structure is typically very low, the total amount of gas that will be required can be contained in a small volume provided the gas is stored in a liquid or solid phase. The gas can be stored, for example, as a sublimation powder or a liquid phase gas stored under pressure.”
The Applicant discloses: “Consider Freon, the only “gas” mentioned in Simburger. That “gas” has a vapor pressure of about 94.9 psia @ 70°F, which is a relatively low vapor pressure that would not have suggested to the person of ordinary skill the claimed feature of: “capsules that contain a gas that is stored at a relatively high pressure compared to atmospheric pressure.”
The Examiner respectfully traverses. 1 atm=14.7 psia. Freon is almost seven times that much.
The Applicant discloses: “The examiner also states that: “[f]urther, the capsules would inherently be elongated due to the fact that they have a certain depth.” Applicant disagrees. First, inherency is not properly considered in an obviousness rejection. Moreover, Simburger’s capsules while certainly having depth, need not be elongated, and more importantly, as illustrated in Simburger, appear to be shortened, not elongated.”
The Examiner respectfully traverses. Geometrically, any depth in a z-axis direction is technically an elongation.
The Applicant discloses: “The examiner also states that: “[h]owever, Simburger et al. do not teach a plurality of substrates. However, this is merely an example of duplication of parts. MPEP 2144.04 VIB: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA I960).”10
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) had claims directed to a watertight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal had a “web” that lied in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+) ” The court in that case held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim l’s requirement of plural capsules provides a new and unexpected result, namely, the ability to stack the substrates. By requiring “a plurality of substrates arranged in a stack,” Claim 1 necessitates that multiple layers of members 50 are stacked to form elongated cylindrical bodies. These layers can be stacked using any number of silicon members.”
The Examiner respectfully traverses. It would have been obvious to one of ordinary skill in the art to specify plural substrates, since a mere duplication of essential working parts of a device involves only routine skill in the art and using plural substances as is taught by Simburger (Paragraph 0025 discloses multiple functions are integrated together on individual silicon substrates and can be integrated together in an application specific integrated circuit) may serve to increase the volume of gas controlled by the capsules for variable scale operations.
The Applicant discloses: “While clearly, Rudy teaches rupture of capsules in sneakers, it is doubtful that one of ordinary skill would have considered Rudy. Moreover, Rudy is silent on “the capsules having a wall thickness selected to be sufficient to hold a predetermined storage pressure only when the capsules are positioned adjacent to each other, wherein a rupture of one of the capsules causes a cascading rupture of the remaining capsules of the group,” as required by Claim 4.”
The Examiner respectfully traverses. Simburger teaches in paragraph 0027 that liquid or solid gas precursors can be contained in individual gas cells that are unsealed by rupturing thin cell caps formed in a thin array diaphragm. In the case of a gas generator array, an array diaphragm has thin cell caps that are selectively ruptured in turn by electrical conduction through selected control lines. The cell caps can be formed by chemical etching the array diaphragm in cap locations over the cell container. The cell caps are selectively thin in order to rupture.
The Applicant discloses: “Indeed, not only is there an absence of any guidance, there is also an absence of any reason to make these substitutions. The examiner correctly notes that: “Brese et al. discloses a method of forming an electronic device provided with a substrate (Abstract)” However, Simburger has no need for a hermetic seal between the diaphragm and the generator array, and clearly Simburger would not have any need for the now Brese-modified 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simburger et al. (US 2003/0226356 A1).
Regarding claim 1, Simburger et al. teach a gas storage system comprising:
a substrate arranged in a stack that provides plural, elongated capsules within the stack, with the plural capsules configured into one or more groups of capsules that contain a gas that is stored at a relatively high pressure compared to atmospheric pressure (Fig. 4 regarding gas cells formed on substrate, cell caps, specifically top row of cells and cell caps; Paragraph 0025 regarding the gas cell array is part of the gas generator disposed on the substrate. Further, the capsules would inherently be elongated due to the fact that they have a certain depth. Paragraph 0025 regarding individual gas storage cells each containing a small fixed quantity of gas in a liquid phase that would evaporate into a gas; wherein where gas is liquefied, it is at a high pressure compared to atmospheric pressure.) ;
a first end cap of a first one of the plurality of substrates (Figure 4 discloses cell caps.); and
an activation element coupled to at least some of the groups of capsules (Figure 4 discloses control lines coupled to cells), the activation element configured to deliver energy in an amount sufficient to cause at least one of the capsules in a corresponding group of the capsules to release stored gas. (Paragraph 0027 discloses passing current through the control lines to a resistive patterned layer on the diaphragm causes melting of the diaphragm. The diaphragm may be electrically resistive and serve a cell cap layer over the containment cells; Paragraph 0025 regarding by releasing the gas in each cell in turn, gas is released in fixed incremental steps as each cell is activated.)
However, Simburger et al. do not teach a plurality of substrates. 
However, this is merely an example of duplication of parts. MPEP 2144.04 VI B: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Therefore, it would have been obvious to one of ordinary skill in the art to specify plural substrates, since a mere duplication of essential working parts of a device involves only routine skill in the art and using plural substrates as is taught by Simburger (Paragraph 0025 regarding multiple functions are integrated together on individual silicon substrates and can be integrated together in an application specific integrated circuitry.)  may serve to increase the volume of gas controlled by the capsules for variable scale operations.
Regarding claim 2, Simburger et al. teach the gas storage system of claim 1, further comprising:
control electronics coupled to the activation element (Paragraph 0026 regarding control electronics for generating the electrical control impulses over the control lines), the control electronics configured to deliver an electrical signal to supply the energy to the activation element (Paragraph 0026 regarding control electronics for generating the electrical control impulses over the control lines; wherein impulses are signals).
Regarding claim 6, Simburger discloses the gas storage system of claim 1, but does not explicitly disclose wherein the group of capsules is arranged in a hexagonal packing. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to organize the group of capsules in any shape including hexagonal packing, since a change in shape of an element involves only routine skill in the art and Simburger teaches a geometric capsule arrangement (Figure 4 regarding row-column arrangement of cells and cell caps) and because different geometric packing may allow for better use of space to comprise more cells for more gas storage.
Regarding claim 8, Simburger discloses the gas storage system of claim 1, wherein the group of capsules is part of a matrix of multiple groups of capsules formed within the substrate (Figure 4 regarding previously disclosed top row of cells and cell caps are disposed in matrix of multiple similar groups), wherein the group of capsules is addressable for activation (Paragraph 0023 regarding an address selected by address data communicated over the data bus so as to command the release of gas within respective inflatable cells to enable the deployment sequence.)

Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simburger et al. (US 2003/0226356 A1) as applied to claim 1, 13 and 22 above, and further in view of Rudy (US 2004/0237346 A1).
Regarding claim 3, Simburger discloses the gas storage system of claim 1 but does not explicitly disclose wherein the capsules within a given one of the groups of capsules are interconnected by one or more channels that allow gas to flow between the capsules in the group to release the gas simultaneously when at least one of the capsules is activated by the activation element.
Rudy, however, teaches that it is well known in the art of capsules to provide for capsules interconnected by channels that allow gas to flow between the capsules (Paragraph 0062 regarding furthermore, nitrogen gas and water vapor can transport from cell, element 75a, to call element 75b. This process is facilitated by providing a common wall, element 76 between cells), the capsules configured to release the gas simultaneously when at least one of the capsules is activated by the activation element (Paragraph 0041 regarding one mode of control is by physical rupture of the capsules to release encapsulated reagent to contact the co-reagent for gas production. The rupture process could be made to occur on demand; wherein previously disclosed connected nature thus comprises simultaneous release of gas). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the connected nature and release of Rudy on the capsules of Simburger for the purpose of using a well-known method of releasing gas from multiple storage capsules at a desired rate for subsequent use.
Regarding claim 4, Simburger discloses the gas storage system of claim 1, and further discloses wherein the capsules are discrete elements positioned adjacent to each other (Fig. 4 regarding cells and cell caps adjacently positioned), ), the capsules having a wall thickness selected to be sufficient to hold a predetermined storage pressure only when the capsules are positioned adjacent to each other (Paragraph 0026 regarding the selective rupturing of the cell caps of the array diaphragm provides controlled gas release in incremental amounts. An alternative form would use cell caps that open when the cell pressure exceeds a fixed pressure limit, and then close when the pressure is released; considering cell array seen in Fig. 4). However, Simburger does not disclose wherein a rupture of one of the capsules causes a cascading rupture of the remaining capsules of the group. 
Rudy, however, teaches that it is well known in the art of capsules to provide for a rupture of one of the capsules causes a cascading rupture of the remaining capsules of the group (Paragraph 0041 regarding one mode of control is by physical rupture of the capsules to release encapsulated reagent to contact the co-reagent for gas production. The rupture process could be made to occur on demand; wherein previously disclosed connected nature thus comprises cascading rupture considering sequential nature of connected capsules seen in Fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the cascading rupture of Rudy on the capsules of Simburger for the purpose of using a well-known method of releasing gas from multiple storage capsules at a desired rate for subsequent use.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simburger et al. (US 2003/0226356 A1) and further in view of Brese et al. (US 2005/0139644 A1)
Regarding claim 5, Simburger et al. teach the system of claim 1. However, they do not teach wherein the material of the substrate is single crystalline silicon.
Brese et al. discloses a method of forming an electronic device provided with a substrate (Abstract). Further, Brese discloses that the substrate is formed of single crystal silicon. (Claim 20)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Simburger to further include the substrate to not only be silicon but also single crystal silicon as disclosed by Brese in order to create a suitable hermetic seal.

Allowable Subject Matter
Claim 7 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references teach the subject matter of claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729